DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
I. Election/Restrictions
1. 	Applicant’s election without traverse of Gorup I including claims 1-15 in the reply filed on 10/20/2021 is acknowledged.

2.	Claims 1 is allowable and claim 6 are allowable based on the examiner’s amendment below. Claim 16, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable subject matter of claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on 08/23/2021, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Note
3.	The Examiner’s amendments below do not add new limitations, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment


5.	Authorization for this examiner’s amendment was given in a telephone interview with JOSEPH EVANS, ESQ., (Reg. No.: 74102), on 12/13/2021.

6.	The claims are amended by the examiner as follows:
6.1, Claim-1
1.	(Currently Amended) A method of calibrating a magnetometer of an electronic device, comprising:
	detecting a change in a magnetism of the electronic device;
	collecting a first magnetic field data from the magnetometer at a sampling frequency of at least 1 hertz (Hz);
	generating an elliptical calibration model based at least partially on the collected first magnetic field data; 
	collecting a second magnetic field data from the magnetometer; and
	fitting the collected second magnetic field data to a sphere using the elliptical calibration model to calibrate the magnetometer of the electronic device.

6.2, Claim-6
6.	(Currently Amended) A method of calibrating a magnetometer of an electronic device, comprising:
	detecting a change in a magnetism of the electronic device;
	collecting magnetic field data from the magnetometer; 
	 generating an elliptical calibration model based at least partially on detecting the change; and
	fitting the collected magnetic field data to a sphere using the elliptical calibration model to calibrate the magnetometer of the electronic device.

6.3, Claim-16	
16.	(Withdrawn – Currently Amended) A wearable electronic device, comprising:
	a housing defining an internal volume;
	a component attachment feature;
	a magnetometer disposed in the internal volume; and
	a distortion shield component disposed in the internal volume between the magnetometer and the component attachment feature,
	wherein the wearable electronic device is configured to collect magnetic field data and fit the magnetic field data to a sphere using an elliptical calibration model to calibrate the magnetometer of the wearable electronic device. 

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance:
 
8. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
collecting a second magnetic field data from the magnetometer; and
fitting the collected magnetic field data to a sphere using the elliptical calibration model to calibrate the magnetometer of the electronic device.

9.	Claims 2-5 are allowed due to the fact that they further limit and depend on claim 1.

Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
generating an elliptical calibration model based at least partially on detecting the change, 
fitting the collected magnetic field data to a sphere using the elliptical calibration model to calibrate the magnetometer of the electronic device.

11.	Claims 7-15 are allowed due to the fact that they further limit and depend on claim 6.

12. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a distortion shield component disposed in the internal volume between the magnetometer and the component attachment feature,
wherein the wearable electronic device is configured to collect magnetic field data and fit the magnetic field data to a sphere using an elliptical calibration model to calibrate the magnetometer of the wearable electronic device. 

13.	Claims 17-20 are allowed due to the fact they further limit and depend on claim 16.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Kesaniemi (Pub. No.: US 2017/0160086) teaches method of calibrating a magnetometer of an electronic device, comprising:
detecting a change in a magnetism of the electronic device (Fig. 1, see the smartwatch device 193. Also see [0078] and [0140]);
collecting magnetic field data from the magnetometer (Fig. 1, see the magnetometer 191. Also see [0033] and [0110]-[0112]); and
generating an elliptical calibration model based at least partially on detecting the change and the collected magnetic field data (Also see [0110]-[0112]).

b)	Leirens (Patent No.: US 10,838,034) teaches “A method of calibrating a triaxial sensor such as a magnetometer. The method includes steps (DIS) to calculate a spatial distribution indicator of a set of measurements output by the sensor, and to determine (AJS), using a fitting method, parameters of a parametric surface that can be used to fit said surface to the set of measurements. The fitting method is selected from among several predetermined fitting methods as a function of the spatial distribution indicator. The predetermined fitting methods may include an ellipsoid fitting method, a sphere fitting method, a sphere fitting method and a two-step fitting method consisting of a first fitting to a sphere followed by a second fitting to an ellipsoid” (Abstract).
c)	VASILYUK (Pub. No.: US 2018/0080768) teaches “A method and device for calibration of a three-axis magnetometer that facilitates a more efficient and routine procedure by calibration of hard and soft iron errors of a 3D-magnetometer integrated into a mobile electronic device, and a set of operations for coprocessing measurements of the 3D-magnetometer and inertial sensors (e.g., a 3D-accelerometer and 3D-gyro ), which can determine magnetic heading and attitude of the electronic device” (Abstract).
d)	D'ALFONSO (Pub. No.: US 2019/0041209) teaches “a calibration method of magnetic sensors, for removing from the measurements the so-called "bias" and obtaining the actual measurement of the magnetic field. This method, in addition to measurements of such magnetic sensors, uses measurements of angular rotation sensors available in various types of commercial devices including smartphones. The present invention also relates to a corresponding system for determining the instantaneous real time orientation and/or position of a mobile device with respect to a magnetic field” (Abstract).

15.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867